Title: To George Washington from James Duane, 29 January 1781
From: Duane, James
To: Washington, George


                        
                            My dear General,
                            Philadelphia 29th January 1781
                        
                        I had the Honour of writing to you last by our Friend the Marquiss de la fayette intending before this to
                            have followed it by some Information on the Subject of cloathing for the army. I have taken pains to investigate it fully
                            and you have the best Right to the fruites of my Enquiry: It does not appear that there has been any Inattention in the
                            Body of Congress to this essential Article: that there have been faults and probably frauds in the Execution of their
                            orders is too Justly to be apprehended: but the principal disappointment is to be ascribed to a series of real
                            misfortunes. I have not time to enter into a detail of Facts. If the publick business shoud permit I still propose to
                            undertake the Task; if not it shall be reserved for a personal Interview. It will not, I flatter myself, be long before I
                            enjoy that Satisfaction. There are some political Regulations of great Importance which I have exceedingly at heart and
                            which are now drawn near to a Conclusion. My Anxiety to see them finished delays my Journey which General McDougald’s
                            presence here renders practicable. The principal measures to which I allude are the Establishment of Executives or
                            Ministers in the departments of Finance, War the Marine and foreign affairs, the accomplishment of the Confederation: the
                            procuring to Congress an augmentation of power and permanent Revenue for carrying on the War.
                        The day is at length arrived when dangers and distresses have opened the Eyes of the People and they perceive
                            the Want of a common head to draw forth in some Just proportion the Resourses of the several Branches of the federal
                            Union. They perceive that the deliberative power exercised by States individually over the Acts of Congress must terminate
                            in the common Ruin; and the Legislature, however reluctantly, must resign a portion of their Authority to the National
                            Representative, or cease to be Legislatures.
                        The Sufferings and the discontents of the Army, in the mean time, gives us infinite disquiet. woud to God it
                            was in our power to provide an instant and adequate Remedy! but this as your Excellency will observe by our late address
                            must depend on the Exertions of the States. The Insurrection of the pensylvania line, however deeply to be regretted, was
                            accompanied by Circumstances which afford some Consolation. The Enemy at New York on receiving the Information were elated
                            beyond all bounds and gave way to the most extravagant Expectations: but when they learned that the Spies were executed,
                            they were sunk into dejection; and sullen Silence succeeded their short lived Triumph! This Information we have by a young
                            man who left that City a week ago. It was with singular pleasure that we observed your Excellency’s Resolution to remain
                            at West point which entirely corresponded with the opinion and the wishes of Congress. The weighty reasons which inclined
                            you to that determination were presupposed: but the hazarding your Authority among a Soldiery who had suffered real
                            grievances, and were enflamed by Incendiaries, woud alone have been decisive at least untill every other means had proved
                            ineffectual.
                        You will be pleased to hear that our worthy friend Mr Jones of Virginia has resumed his Seat in Congress.
                            That State has relinquished for the common benefit all her Claim to the Westward of the Ohio, and Maryland has acceeded to
                            the Confederation: At least I have read the Act or Resolution of their House of Delegates to that purpose only seven
                            members being in the Negative; and Mr Jones was assured from good Authority that the Senate had concurred. These are
                            Events of infinite Importance and will put a new Face on our Affairs at home but much more so abroad. They will refute the
                            Misrepresentations of our Enemies, and convince our Friends of our perseverance and finer Resolution to maintain our
                            Liberties at every Hazard. The large Cessions of Territory for the use of the federal Union which will be yielded by the
                            respective States must with wise management lay a foundation for reestablishing publick Credit. This Subject, as it ought,
                            employs our unremitted Attention, and it is become practicable to introduce System & oeconomy since the national
                            debt and the Expenditures of the War can be viewed on a specie Scale. The fluctuation of our paper money beggard all
                            calculation—defeated all Estimate. I have endeavoured to make myself master of this intricate Business. We can now form a
                            Judgement of what we owe, and what we want, and it is my opinion that if we can draw from the States a solid and permanent
                            Fund which will produce 2,000,000, Specie dollars annually to be appropriated to the payment of Interest on the debts we
                            owe and ten millions of Dollars which we propose to borrow: If the States will contribute in equitable proportions their
                            internal Resourses: and there is Oconomy in the Expenditures: We may hope with the aids granted by our Ally, and expected
                            from Spain and Holland, to carry on the War more effectually: But before these measures can operate such is the Emergency
                            of our Affairs that on a punctual Compliance with the Requisitions from the States the very Existence of the Army depends;
                            and we feel with the utmost Concern the distresses which their backwardness occasions. But let us quit this painful Topic,
                            and devote this day to Joy and Congratulation since by the Accomplishment of our federal Union we are become A Nation. In
                            a political View it is of more real Importance than a Victory over all our Enemies. We shall not fail of taking advantage
                            of the favorable Temper of the States and recommending for ratification Such additional Articles as will give Vigour and
                            Authority to Government.
                        Be pleased to present my most respectful Complements to Mrs Washington and the Gentlemen of the Family, and
                            to believe that your Glory and your Happiness are among the Objects nearest to my Heart; for I am with the warmest
                            affection Esteem and attachment my dear General Your Excellency’s most Obedient and most humble Servant
                        
                            Jas Duane
                        
                        
                            P.S. I refer you for the Southern News to the enclosd Gazette. Arnold has retreated by Smithfield by
                                Land to Portsmouth and plunderd without remorse. our Friend Col. Harrison has been a principal Suferer. The Militia
                                are assembling in great Force to take Vengence of the Banditti. You will be pleased that Col. Washington has had an
                                opportunity of distinguishing himself in Carolina. It is said that General Ohara is arrivd at Charles Town with only
                                370 of the Guards and that Leslie is gone with the rest of that Detachment to Augustine.
                            Mr Jones and Mr Maddison entreat you to accept their respectful Compliments.
                        

                    